 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
          THIS AGREEMENT (“Agreement”) is made as of November 21, 2005 between
Spanish Broadcasting System, Inc., a corporation existing under the laws of
Delaware with offices located at 2601 South Bayshore Drive, PH #2, Coconut
Grove, Florida 33133 (“SBS”), and Cynthia Hudson-Fernandez (hereinafter referred
to as “Employee”), an individual whose principal place of residence and mailing
address is 9025 SW 59th Court, Pinecrest, FL 33156.
RECITALS
          WHEREAS, SBS is the owner and/or operator of certain Spanish-language
radio stations serving key Hispanic markets throughout the country; and
          WHEREAS, SBS plans to expand its business to include production and
distribution of Spanish language television programming through the acquisition
of one or more television stations including WSBS-TV in Miami, Florida (the
“Miami Station”) and elsewhere; and
          WHEREAS, SBS also owns and operates La Musica.com, a Spanish-language
Internet portal and other internet websites (“New Media”); and
          WHEREAS, SBS wishes to engage Employee, and Employee wishes to become
engaged to perform services for SBS as Executive Vice President and Chief
Creative Officer of the Miami Station and New Media during the term of and
pursuant to the terms and conditions set forth in this Agreement;
          NOW THEREFORE, in consideration of the promises and the mutual
covenants contained herein, the parties understand and agree as follows:
     1. Employment. Employee shall be employed to perform services as Executive
Vice President and Chief Creative Officer for the Miami Station and New Media.
Employee shall report to and be directed by SBS’ Chief Executive Officer (“CEO”)
and/or his designee. Employee’s services will be rendered subject to and in
accordance with the policies, controls, rules and procedures of SBS, and
Employee shall be based in Miami, Florida during the Term of this Agreement.
     2. Specific Duties and Services. Employee shall devote all of her business
time, effort and energy exclusively to the business of SBS and the Miami Station
and New Media, and shall not serve as an active principal or a director,
officer, employee or consultant of any other company or entity or undertake any
duties or projects not directly related to the businesses referenced above
without the prior written consent of SBS’ CEO. Notwithstanding the foregoing,
the parties agree that Employee owns prior copyrighted work, as detailed in
Schedule 6.1 attached hereto as Exhibit B, and incorporated herein (the
“Excluded Intellectual Property”), which may be sold during the term of this
Agreement, and that such work does not form part of this Agreement, and is owned
solely by Employee and the Companies (as defined in paragraph 6

 



--------------------------------------------------------------------------------



 



herein). Employee shall be responsible for: administrative oversight of the
Miami Station and New Media; overseeing content conceptualization, creation,
production, distribution and development planning for the Miami Station;
formulating and implementing strategies for the synergistic sharing of content
among the various SBS units, particularly radio and television; utilizing and
repackaging of proprietary content for the explicit purpose of creating new
business opportunities, particularly for New Media and/or other technological
applications; achieving scale through increased outlets/distribution; exploiting
all available internal (SBS) and external modes of promoting and advancing SBS’
proprietary content, including industry functions; and implementing sales
strategies designed to maximize profitability. It is agreed and understood that
only the department heads, managers and directors of the various divisions
comprising the Miami Station and New Media will have direct reporting
responsibilities to the EVP/CCO of SBS.
     3. Term. The term of this agreement shall be from January 3, 2006 through
and including July 2, 2006 (the “Initial Term”); provided however, that the
Company shall have the option, at its sole discretion, of extending the Initial
Term for an additional period of two and a half years commencing July 3, 2006
through and including January 2, 2009 (the “Option Term”) by providing written
notice of such to Employee before the expiration of the Initial Term. If the
Company decides not to extend the Initial Term, the Company shall pay Employee a
lump sum severance payment in an amount equal to six (6) months of salary as
such salary in detailed in Exhibit A. In addition to the foregoing, Company
shall have the option, at its sole discretion, of extending the Option Term for
an additional one (1) year period (the “Renewal Term”) by providing Employee
written notice of such to Employee six (6) months before the expiration of the
Option Term. For sake of convenience only, the Initial Term, the Option Term and
the Renewal Term are hereinafter collectively referred to herein as the
(“Term”).
     4. Compensation and Benefits.
          (a) Base Salary: See Compensation Rider “Exhibit A” attached hereto
and made a part hereof.
          (b) Bonus Compensation: See Compensation Rider “Exhibit A” attached
hereto and made a part hereof.
          (c) Employee Stock Options: See Compensation Rider “Exhibit A”
attached hereto and made a part hereof.
          (d) Benefits. Upon execution of this Agreement, Employee shall be
provided comparable health care coverage, vacation four (4) weeks vacation, sick
leave, and a personal assistant chosen by the Employee with an initial base
salary not to exceed $ 45,000.00 US Dollars, eligibility to participate in the
company’s 401(k) and other benefits extended to management level employees of
SBS; however the personal assistant to be chosen shall not be entitled to
management level benefits.
          

2



--------------------------------------------------------------------------------



 




          (e) Expenses. SBS shall reimburse Employee for reasonable business and
entertainment expenses that she incurs including a cell phone and its monthly
usage charges, subject to the approval of SBS’s CFO, which approval shall not be
unreasonably withheld.
          (f) Business Travel. Any airline travel required by Employee in her
representation of the Company shall be booked exclusively through SBS’ corporate
office in business class with no cost to Employee.
     5. Covenants.
          (a) Restrictive Covenant. During the Term, and for a period of twelve
(12) months after the earlier termination of this Agreement for any reason,
Employee shall not render services in any capacity, including but not limited to
rendering services as corporate officer or executive, general manager, sales
manager, account executive, on-air talent, host, producer, program director,
program executive or consultant, of any media entity or network (including
radio, television, cable, internet, satellite, wireless), for any “Competitive
Business,” (i) in any area in which SBS owns, leases or programs a media outlet,
at any time during Employee’s employment with SBS (the “Territory”) and
(ii) that broadcasts or transmits its content primarily in the Spanish-language.
Competitive Business shall also include all over-the-air, satellite, cable and
Internet radio and television providers. It is specifically understood by
Employee that SBS, the SBS Stations and SBS-affiliated television facilities or
stations, if any, within the Territory are intended beneficiaries of the
restrictive covenants contained in this Section.
          The parties agree that it will be deemed a violation of this section
for Employee to render services, directly or indirectly, to any company that is
in the business of owning, leasing or programming radio or television stations
that broadcast primarily in the Spanish language, if Employee’s duties or
activities include responsibility for or relate in any significant manner to one
or more of that company’s stations that are competitive with one or more of the
SBS Stations.
          Notwithstanding the foregoing, it is agreed and understood that this
restrictive covenant does not apply to the Initial Term of this Agreement. In
addition, as compensation for this restrictive covenant, if Employee is
terminated under this Agreement, after the Initial Term, by the Company for any
reason except termination for death, the Company will (a) pay a lump-sum
severance in an amount equal to one (1) year of the Employee’s then current
salary as set forth in Exhibit A and any bonus earned at the time of
termination.
          (b) Solicitation or Interference. During the term of this Agreement or
for a period of twelve (12) months after the earlier termination hereof by
either party for any reason, Employee shall not:
               (i) in any manner hire, attempt to hire or otherwise induce any
employee, agent, representative, customer, former customer, or any other person
or concern, dealing with or in any way, directly or indirectly, associated with
SBS or the SBS Stations, to terminate such dealings or association nor;

3



--------------------------------------------------------------------------------



 



               (ii) do anything, directly or indirectly, to interfere in any
fashion with such relationship between SBS or the SBS Stations, on the one hand,
and any such person or concern, on the other.
          (c) Non-Disclosure of Proprietary Information. Employee shall not
disclose the trade secrets or confidential and proprietary information of SBS or
SBS Stations (“Confidential Information”), whether during the employment term or
thereafter. The parties understand and agree, moreover, that nothing contained
herein shall prevent Employee from disclosing: (1) information required to be
disclosed pursuant to compulsory legal process, provided that Employee shall
give SBS immediate notice of such process prior to disclosure; (2) information
which was in Employee’s lawful possession at the time of or prior to its
submission to Employee by SBS; or (3) information which is in the public domain.
For purposes of this paragraph, Confidential Information shall mean information
which is treated as confidential by SBS or any of the SBS Stations, and is not
generally known or available in or to the public.
          (d) SBS’s Right of First Refusal to Match Competing Offer. Without
compromising in any way SBS’s rights under this Section 5 or under law, SBS
shall have a right of first refusal to match all bona fide competing offers (and
if Employee shall be ready, willing, and able to accept such competing offer)
for Employee’s services at any non-SBS entity wherever located (“competing
offers”) after the expiration of this Agreement. No less than forty-five days
(45) prior to the expiration of this Agreement, Employee shall provide to SBS
written notification of the terms and conditions of offers for her services
after the expiration of this Agreement. No less than thirty (30) days prior to
the expiration of this Agreement SBS shall provide to Employee written
notification of whether it intends to match each and every material term of each
and every bona fide competing offer. If SBS declines to match each and every
material term of a bona fide competing offer, Employee shall be free to accept
that competing offer and to begin employment after the period of time as
described in Section 3 has expired. The right of first refusal contained in this
Section 5(d) shall not apply to any conduct other than the performance of
“services” as defined in Section 1. For purposes of this Agreement, the phrase
“material term” shall mean any and all conditions of the engagement of Employee
contained in or contemplated by, this Agreement.
          (e) Employee Fidelity. Employee agrees that during the term of this
Agreement Employee will not, directly or through third-party intermediaries,
initiate or invite contact with, or solicit or entertain offers or proposals of
employment from, employers that compete with SBS or the SBS Stations, wherever
located. Employee expressly acknowledges that a breach of this covenant of
fidelity shall constitute grounds for termination for cause under Section 10.
          (f) Injunctive Relief. Employee acknowledges that by virtue of her
position with SBS, Employee will be given access to SBS’s and the SBS Stations’
trade secrets and Confidential Information. Employee further acknowledges that
any breach of this Section 5 shall cause irreparable injury to SBS and the SBS
Stations, and that in the event of such breach SBS and the SBS Stations shall be
entitled to temporary and permanent injunctive relief against Employee and any
persons or entities acting in concert with Employee in addition to any other
legal and equitable remedies to which SBS and the SBS Stations may be entitled.
Employee

4



--------------------------------------------------------------------------------



 



further acknowledges that the covenants contained in this Section 5 are
reasonable and necessary to protect the legitimate business interests, trade
secrets and Confidential Information of SBS and the SBS Stations, that SBS and
the SBS Stations expend significant time and expense in developing and
protecting their trade secrets and Confidential Information, and that SBS’
willingness to employ Employee is contingent upon Employee agreeing to this
Section 5.
          (g) Construction and Survival. Employee hereby agrees that each
provision in this section shall be treated as a separate and independent clause,
and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other clauses herein. Moreover, if one or more of
the provisions contained in this Section 5 shall for any reason be held to be
excessively broad as to geography, time, activity or subject so as to be illegal
or unenforceable at law or equity, such provision or provisions shall be
construed by the appropriate judicial body by limiting and reducing it or them
so as to be enforceable to the maximum extent comparable with applicable law. It
is the intent of the parties that this section be enforced to the greatest
extent allowable in law or equity. The terms of this Section 5, shall survive
the termination or expiration of Employee’s employment and this Agreement, but
only to the extent of the time limitations as set forth herein.
          (h) Possession of Confidential Information. Employee covenants that
she has not removed any confidential or trade secret documents from her prior
employer, that she does not have in her possession any such documents, and that
she will not disclose to SBS or any of the SBS Stations any trade secret or
Confidential Information of her prior employer.
     6. Property Rights.
          (a) All broadcasts, airchecks, recordings, streamings or
transmissions, prerecorded or otherwise, whether by radio, television, internet,
satellite, cable, wireless, or other electronic media, of any and all
programming of SBS or the SBS Stations’ and its commercials, data, copy, written
and recorded materials, as well as all recordings, characters, personalities,
and all content if applicable, created by Employee at any time during the term
of this Agreement or any extension thereof, including without limitation the
Employee’s work product, are and shall be the exclusive property of SBS and the
SBS Stations (“Property Rights”). SBS and the SBS Stations own or shall own all
right, title and interest throughout the Universe in any of Employee’s and SBS’
and the SBS Stations’ work product and all copyright, trademark and other
intellectual property rights in and related thereto (“Intellectual Property”).
Programs, formats material, characters, personalities and skits created by or
for Employee during her employment with SBS may only be used by Employee during
the Term of this Agreement or any extension thereof, although SBS, as owner of
the Property Rights and Intellectual Property, may use them in any manner at any
time in SBS’s sole discretion. All documents or other tangible property and
concepts or inventions, including internet, television, and other electronic
media, relating in any way to the business of SBS or the SBS Stations which are
conceived or generated by Employee or come into Employee’s possession during or
by virtue of her employment with SBS shall be and remain the property of SBS and
the SBS Stations. Employee must return all such documents and tangible property
to SBS on termination of this Agreement for any reason or at such earlier time
as SBS may request in writing.

5



--------------------------------------------------------------------------------



 



          (b) Employee acknowledges and agrees that Employee is and has been
retained by SBS to create work product and on a work-made-for-hire basis for
SBS. Insofar as the authorship and ownership of all right, title and interest in
and to any part of the work product and any portion of the Intellectual Property
are not deemed to vest in or be owned by SBS as a work-made-for-hire or by
operation of law or otherwise, Employee agrees to and hereby does during the
term hereof assign, sell, transfer, grant and convey to SBS (without the
necessity of any further consideration, documentation or further acts by either
party) the entirety of whatever right, title and interest Employee has in the
Intellectual Property in any and in all media throughout the Universe and in
perpetuity. At SBS’ request, Employee shall execute any documents reasonably
required by SBS to confirm, establish, record, file applications for, renew or
maintain SBS’ rights and ownership in the Intellectual Property worldwide and
will cooperate fully with SBS in connection with any or all of these efforts.
          (c) Employee waives any right and claim Employee may have in any
jurisdiction throughout the Universe in or to any moral rights or rights of
“droit moral” with respect to any portion of the Intellectual Property and
confirms that SBS shall have the right, in addition to other rights and
notwithstanding the termination of Employee’s employment for any reason, to make
or have made and to own enhancement, derivative works and other modifications to
any part of the Intellectual Property in any and all media in perpetuity.
          NOTWITHSTANDING THE FOREGOING, it is agreed and understood that the
Employee is an inactive shareholder in So Be It! Films, a film and production
company and an inactive shareholder in Hyphen Strategy Media, a Marketing and PR
agency, both of which have certain proprietary creative projects (“Projects”)
including novella treatments and story ideas, film scripts, T.V. treatments and
book and magazine projects -all of which are set forth more fully in
Schedule 6.1 herein below-that are being represented by the above-mentioned
Florida Corporations (the “Companies”) and will remain the sole property of the
Employee and the Companies.
     7. Resolution of Disputes.
          Employee acknowledges and agrees that the provisions of Section 6 are
reasonable and necessary for protection of SBS and the SBS Stations, and that
SBS and the SBS Stations will be irrevocably damaged if such provisions are not
specifically enforced. Accordingly, money damages from Employee’s breach of
Section 6 would be difficult, if not impossible, to calculate and the most
appropriate relief in the event of Employee’s breach would be injunctive relief.
Nothing contained herein shall be deemed to prohibit SBS or the SBS Stations,
for any such breach, from instituting or prosecuting any other proceeding in any
court of competent jurisdiction, in either law or equity, to obtain damages for
any breach of this Agreement. All remedies given to SBS and the SBS Stations by
this Agreement shall be construed as cumulative remedies and shall not be
alternative or exclusive remedies.
     8. Compliance with Section 508 of the Communications Act of 1934.
          Employee shall comply with the provisions of Section 508 of the
Communications Act of 1934, as amended, in that she will not accept money or any
valuable

6



--------------------------------------------------------------------------------



 



consideration, including services, for the broadcast of any matter by the
Stations and in that she will promptly complete the Annual Statement and
Questionnaire and promptly return it to SBS. Without limiting SBS’s right to
terminate for any other cause, SBS shall have the right, upon violation of this
provision by Employee, immediately to terminate this Agreement and Employee’s
employment hereunder for cause.
     9. Termination.
     (a) Without Cause. SBS may terminate the Agreement, during the Option and
Renewal Terms, and Employee’s employment hereunder, without “Cause” (as defined
below) at any time for any reason upon written notice, in which event SBS shall
pay to Employee in one lump sum, on the effective date of such termination, as
liquidated damages an the amount equivalent to twelve (12) months of Employee’s
then current Base Salary and any Bonuses earned to the date of Employee’s notice
of termination.
     (b) For Cause by SBS. SBS may terminate this Agreement, and Employee’s
employment hereunder, For Cause at any time upon two (2) week’s prior written
notice (or in the alternative, upon the tender of two (2) week’s Base Salary,
less applicable withholdings, in lieu of such written notice), in which event
SBS’ sole obligations to Employee shall be to pay to Employee in one lump sum,
on the effective date of such termination, any unpaid Base Salary and any
Bonuses earned to the date of the termination.
     The term “For Cause” shall be defined to include, but shall not be limited
to the following:
     (i) death of Employee;
     (ii) Employee disability which prevents Employee from performing his duties
hereunder for twelve (12) consecutive weeks or for a total of sixteen (16) weeks
in any one-year period (a “Disability”);
     (iii) failure to comply with any of the material terms and conditions of
this Agreement;
     (iv) failure to perform any reasonable duties assigned to Employee by SBS’
CEO;
     (v) failure to comply with any rule, regulation, guideline or policy of the
FCC or other governmental agency with jurisdiction over SBS;
     (vi) repeated or sustained absence from her place of employment (not due to
a Disability or an SBS approved vacation or other absence or leave);
     (vii) conviction of any felony or misdemeanor, other than a traffic
violation, involving moral turpitude;
     (viii) engaging in “payola” or “plugola” practices;

7



--------------------------------------------------------------------------------



 



     (ix) use of illegal drugs or alcohol at any time on any property owned or
leased by SBS or any SBS Station;
     (x) broadcasting or transmitting, or allowing the broadcast or
transmission, of any obscene, prurient, indecent or highly inappropriate
material, including the posting of any such obscene, prurient, indecent or
inappropriate material on the Miami Station or New Media that have the effect of
injuring third parties or subjecting SBS to public ridicule or liability;
     (xi) any violation of company policies prohibiting harassment of any kind.
     10. Miscellaneous.
          (a) Assignment. SBS shall be entitled to assign this Agreement to any
assignee; provided, however, that such assignee must agree to be bound by the
terms and conditions in this Agreement. Employee may not assign her obligations
under this Agreement.
          (b) Notice. Any notice or other communication under this Agreement
shall be in writing and shall be considered given when mailed by registered or
certified mail, return receipt requested or by a reputable overnight courier or
service (i.e., Federal Express) to the parties at the address set forth below
(or any other such address as one party may specify by notice to the other).

     
          As to SBS:
  Spanish Broadcasting System, Inc.
 
  2601 South Bayshore Drive
 
  Penthouse II
 
  Coconut Grove, Florida 33133
 
  Attn: James A. Cueva, Esq.
 
   
 
  With a copy to:
 
   
 
  Kaye Scholer LLP
 
  425 Park Avenue
 
  New York, NY 10022-3598
 
  Attn: William Zifchak, Esq.
 
   
As to Employee:
  Cynthia Hudson-Fernandez
 
  9025 SW 59th Court,
 
  Pinecrest, FL 33156
 
   
With a copy to:
  Lissette B. Ortiz, P.A.
 
  2121 Ponce de Leon Blvd, Ste 330
 
  Coral Gables, FL 33134

          (c) No Waiver. The failure of either party hereto to object to the
failure on the part of the other party to perform any of the terms, provisions,
or conditions of this Agreement or

8



--------------------------------------------------------------------------------



 



to exercise any option or remedy herein given or to require at any time
performance on the part of the other party of any term, provision, or condition
hereof, or any delay in doing so, or any custom or practice of the parties at
variance with the terms hereof, shall not constitute a waiver or modification
thereof or of any subsequent breach of the same or a different nature nor affect
the validity of this Agreement or any part thereof nor the right of either party
thereafter to enforce the same not constitute a novation or laches.
          (d) Conformity to Law. If any one or more provisions of this Agreement
should ever be determined to be illegal, invalid, or otherwise unenforceable by
a court of competent jurisdiction or be invalid or invalidated or unenforceable
by reason of any law or statute, then to the extent and within the jurisdiction
invalid or unenforceable, it shall be limited, construed or severed and deleted
therefrom, and the remaining portions of this Agreement shall survive, remain in
full force and effect, and continue to be binding and shall not be affected and
shall be interpreted to give effect to the intention of the parties insofar as
that is possible.
          (e) Attorney’s Fees. In the event of any action involving this
Agreement, the prevailing party shall be entitled to reimbursement of its
reasonable attorney’s fees and disbursements, in addition to any damages.
          (f) Headings. The Headings used in this Agreement are for the
convenience of the parties and for reference purposes only and shall not form a
part of or affect the interpretation of this Agreement.
          (g) Construction. This Agreement shall be construed without regard to
any presumption or other rule requiring construction against the party causing
this Agreement to be drafted, since the attorneys for the respective parties
have submitted revisions to the text hereof.
          (h) Governing Law. The validity of this Agreement, its interpretation
and any disputes arising from, or relating in any way to, this Agreement or the
relationship of the parties, shall be governed by the law of the State of
Florida without regard to conflicts of law principles thereof and any legal
action relating to or arising out of this Agreement shall be commenced and
maintained exclusively in the State of Florida in any state court sitting in
Dade County, Florida. Employee submits to the exclusive personal jurisdiction of
the Florida state court for this purpose, and agrees not to contest the
application of the substantive law of the state of Florida to any dispute with
SBS under this Agreement.
          (i) Entire Agreement. The Agreement shall constitute the entire
agreement concerning the subject matter hereof between the parties, superseding
all previous agreements, memoranda of understanding, negotiations, and
representations made prior to the effective date of this Agreement. This
Agreement shall be modified or amended only by written agreement executed by
Employee and SBS.
          (j) Jury Trial Waiver. SBS AND EMPLOYEE SHALL AND HEREBY DO WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTER-CLAIM BROUGHT OR ASSERTED BY
EITHER OF THE PARTIES HERETO

9



--------------------------------------------------------------------------------



 



AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF THIS AGREEMENT.
          (k) Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed to be an original copy of
this Agreement and all of which together shall constitute one and the same
instrument.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first written above.

                  SPANISH BROADCASTING SYSTEM, INC.      
 
           
 
  By:           /s/ Raúl Alarcón, Jr.    
 
           
 
              Raúl Alarcón, Jr.    
 
              President/CEO    
 
           
 
              EMPLOYEE    
 
           
 
              /s/ Cynthia Hudson-Fernandez                  
 
              Cynthia Hudson-Fernandez    

10



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPENSATION RIDER
Cynthia Hudson-Fernandez
     1. Base Salary: Upon execution of this Agreement by both parties, SBS shall
pay employee an annual salary in bi-weekly installments as follows (the “Base
Salary”):

         
1st Year
  $ 300,000  
2nd Year
  $ 315,000  
3rd Year
  $ 330,750  

     2. Incentive Compensation: Employee shall be eligible for certain Incentive
Compensation as follows:
     A. SBS shall pay Employee a quarterly bonus of Twelve Thousand Five Hundred
Dollars ($12,500) in each quarter during the Term of this Agreement only if the
Miami Station’s average prime time 18 to 49 ratings Monday through Sunday
exceeds WJAN-TV Channel 41’s average prime time 18 to 49 ratings Monday through
Sunday in any one of the Nielsen Ratings Sweeps periods (February, May, July or
November sweeps periods each a “Sweep Period” and collectively the “Sweeps
Periods”) as reported in the Neilson Station Index published by Nielsen Media
Research (the “Nielsen Reports”); or if the Miami Station achieves a #3 ranking
in Prime time Monday through Sunday among Spanish-language television stations
in the Miami-Ft. Lauderdale television market as reported by the Nielsen Reports
at any time during the Term of this Agreement; or
     B. SBS shall pay Employee a quarterly bonus of Thirty Seven Thousand Five
Hundred Dollars ($37,500) in each quarter during the Term of this Agreement only
if the Miami Station’s average prime time 18 to 49 ratings Monday through Sunday
exceeds WSCV-TV Channel 51’s average prime time 18 to 49 ratings Monday through
Sunday in any one of the Nielsen Ratings Sweeps periods, or if the Miami Station
achieves a #2 ranking in prime time Monday through Sunday among Spanish-language
television stations in the Miami-Ft. Lauderdale television market as reported in
the Neilson Reports at any time during the Term of this Agreement; or
     C. SBS shall pay Employee a quarterly bonus of Fifty Thousand Dollars
($50,000) in each quarter during the Term of this Agreement only if the Miami
Station’s average prime time 18 to 49 ratings Monday through Sunday exceeds
WLTV-TV Channel 23’s average prime time 18 to 49 ratings Monday through Sunday
in any one of the Nielsen Ratings Sweeps periods, or if the Miami Station
achieves a #1 ranking in prime time Monday through Sunday among Spanish-language
television stations in the Miami-Ft. Lauderdale television market as reported in
the Neilson Reports; and

i



--------------------------------------------------------------------------------



 



     D. SBS shall pay Employee a one-time bonus of Fifty Thousand Dollars
($50,000) upon the successful launch of viable New Media units, which includes
but is not limited to the revamping of the existing La Musica.com website,
revamping of existing station websites and new business entities, as determined
by SBS’ CEO in his sole discretion.
     E. For the avoidance of any doubt, the Incentive Compensation set forth in
Paragraphs 2A, 2B, and 2C hereinabove are not cumulative.
     3. Multi-Market Expansion
             A. Stock Options.
                         (i) Upon the successful multi-market expansion of SBS’
Miami Station (including, but not limited to, cable, satellite or over-the-air
broadcast) as determined by SBS’ CEO, in his sole discretion, and the
recommendation of SBS’ CEO to the Compensation Committee of SBS’s Board of
Directors (the “Compensation Committee”), Employee shall be eligible to receive,
upon approval by the Compensation Committee, stock options (“Options”), to
purchase up to 25,000 shares of SBS Class A Common Stock (the “Shares”) pursuant
to the terms and conditions of SBS’s 1999 Stock Option Plan. The Options shall
have an exercise price equal to the closing price of the Shares on the date on
which the Compensation Committee approves the grant of such Option (the “Grant
Date”). Subject to the provisions in Paragraph 3.A.(ii) below, the Options shall
vest one third l/3rd on each anniversary date hereafter.
                         (ii) In the event the Initial Term, as defined in
Paragraph 3 of this Agreement, is not extended, or in the case Employee’s
employment with the Company is terminated for any reason, all unexercised
options granted pursuant to Section 3.A.(ii) of this Exhibit, whether vested or
unvested, shall expire immediately and be rendered null and void.
             B. Salary Increase. In addition to the foregoing, upon the
successful multi-market expansion of SBS’ Miami Station (including, but not
limited to, cable, satellite or over-the-air broadcast) as determined by SBS’
CEO, in his sole discretion, and the recommendation of SBS’ CEO to the
Compensation Committee, SBS shall increase Employee’s Base Salary to Five
Hundred Thousand Dollars ($500,000) per year; provided however that in such case
the bonuses referred to in Paragraphs 2.A., 2.B., and 2.C. of this Exhibit shall
be discontinued effective immediately upon such increase in Base Salary.

ii



--------------------------------------------------------------------------------



 



EXHIBIT B
Schedule 6.1
Excluded Intellectual Property Not Subject to this Employment Agreement

     
Novella Stories and Treatments:
  Reality Formats:
 
   
1313 Ocean Drive
  SoBe Lives
 
   
A Little Deceit
  Miami Girls
 
   
The Fashion Wars
  A& M — reality Series
 
   
625 Biscayne
  Love Guru
 
   
Camelia
  How to Marry the Man of Your Dreams
 
   
La Casa de Las Munecas
  The Bawl
 
   
La Villana
  Maria Garza
 
   
Beach Girls
  The Room Stylist
 
   
The Sisterhood
  Latino Icons
 
   
Blending In
   
 
   
Stolen Moments
  Trademarks Pending
 
   
 
  Celebrate Latino Living Magazine
 
   
Series/Film Treatments:
  Vaqueros
 
   
Steven X
  SOMOS
 
   
Valfierno- the man who stole the Mona Lisa
  Latino Icons
 
   
Samantha’s Home Videos
  Fishi- Fashion
 
   
Famous
   
 
   
Flesh
   
 
   
Runaways
   
 
   
The Dynamics
   
 
   
Melba Moore Biopic
   

